


Exhibit 10.6
SECOND AMENDMENT TO SUBLEASE
THIS SECOND AMENDMENT TO SUBLEASE (this “Second Amendment”) is made as of July
1, 2015 (the “Effective Date”), by and between EXELIXIS, INC., a Delaware
corporation (“Sublandlord”), and THRESHOLD PHARMACEUTICALS, INC., a Delaware
corporation (“Subtenant”).
RECITALS
A.    Sublandlord and Subtenant entered into that certain Sublease dated as of
July 25, 2011, as amended by that certain First Amendment to Sublease dated as
of October 1, 2013 (together, the “Sublease”). Pursuant to the Sublease,
Subtenant subleases certain premises consisting of approximately 28,650 rentable
square feet (“Subleased Premises”) in a building located at 170 Harbor Way,
South San Francisco, California. The Subleased Premises are more particularly
described in the Sublease. Capitalized terms used herein without definition
shall have the meanings defined for such terms in the Sublease.
B.     Sublandlord and Subtenant desire, subject to the terms and conditions set
forth below, to amend the Sublease to, among other things, increase the rentable
square footage subleased by Subtenant by adding to the Subleased Premises the
area (the “Expansion Space”) containing 2,454 rentable square feet in the
aggregate that are located on the first floor of Building 170 and are designated
as “Hallway 151,” “Open Office 152,” “Shared Office 153,” “Office 154,” “Office
155,” “Office 156,” “Office 157,” and “Office 158” on Exhibit A attached to this
Second Amendment.
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sublandlord and Subtenant hereby
agree as follows, as of the Effective Date:
1.
Rentable Square Footage. The Subleased Premises are expanded to include the
Expansion Space. Accordingly, the last sentence of Section 1 of the Sublease is
hereby deleted in its entirety and replaced with the following:

“The parties hereto agree to the rentable square footage of the Subleased
Premises is 31,104, and such rentable square footage, and any of the economic
terms hereof based thereon, shall not be adjusted based on further
re-measurement.”
2.
Base Rent. The following section is added to the base rent calculations set
forth in Section 4(a):

“First Floor Office Space Sublease Premises (2,454 RSF):
Months 46-47            $2.15/rsf/mo.        $5,276.10
Months 48-59            $2.21/rsf/mo.        $5,434.38
Months 60-67            $2.28/rsf/mo.        $5,597.41”


3.
Additional Rent. The first sentence of Section 4(b) of the Sublease is hereby
deleted in its entirety and replaced with the following:

“During the Sublease Term, if Sublandlord shall be charged for additional rent
or other sums pursuant to any of the provisions of the Master Lease, including,
without limitation, “Operating Expenses”, as defined in Section 7.2 of the
Master Lease, and real property taxes, as set forth in Section 6.2 of the Master
Lease, as each is incorporated herein by reference, but excepting those sums
incurred by Sublandlord as a result of Sublandlord’s breach of the Master Lease,
Subtenant shall pay, as “Additional Rent,” 100% of such additional rent or sums
that relate to the Subleased Premises, and if the same cannot be so allocated
then 44.4% of those charges that relate generally to Building 170

 
1








--------------------------------------------------------------------------------




or 26.1% of those charges that relate generally to the Master Premises (as
applicable, “Subtenant’s Share”); provided, however, that Subtenant shall be
entitled to a proportional share of any refund of such additional rent or sums
received by Sublandlord from Master Landlord in accordance with Section 7.4 of
the Master Lease.”
4.
Map of Subleased Premises. Exhibit A to the Sublease is hereby deleted in its
entirety and replaced with the Exhibit A attached to this Second Amendment.

5.
Condition of Expansion Space. On the Effective Date, Sublandlord shall deliver
possession of the Expansion Space to Subtenant in broom-clean condition. For
clarity, the personal property existing in the Expansion Space on the Effective
Date shall be considered to be the personal property of Subtenant for purposes
of the Sublease and shall be treated as such in accordance with the terms of the
Sublease. Section 3(a) of the Sublease shall apply to the Expansion Space as if
fully set forth in this Second Amendment, except that “Effective Date” is
substituted for “Start Date” wherever that term appears in such section.

6.
Miscellaneous.

a.    Sublandlord and Subtenant expressly acknowledge and agree that this Second
Amendment is subject to Master Landlord’s prior written consent to this Second
Amendment, on a form to be provided by Master Landlord that is reasonably
acceptable to Sublandlord and Subtenant (“Master Landlord’s Consent”).
Sublandlord shall use commercially reasonable efforts to obtain Master
Landlord’s Consent, and Subtenant agrees to cooperate in all reasonable respects
in connection therewith. If Sublandlord fails to obtain Master Landlord’s
Consent within thirty (30) days after execution of this Sublease by both
Subtenant and Sublandlord, then either Sublandlord or Subtenant may terminate
this Second Amendment by giving written notice thereof to the other, and
Sublandlord shall return to Subtenant any amounts delivered by Subtenant under
this Second Amendment. Neither party shall have any liability to the other for
any termination or cancellation of this Second Amendment as a result of Master
Landlord’s failure or refusal to consent to this Second Amendment, unless such
party by its willful act caused Master Landlord to refuse timely consent to this
Second Amendment. No termination or cancellation of this Second Amendment as
provided in this Section 6(a) shall terminate or cancel the Sublease. Upon any
such termination or cancellation of this Second Amendment, the Sublease shall
remain in full force and effect unmodified by this Second Amendment.
b.    Sublandlord and Subtenant expressly acknowledge and agree that,
notwithstanding the full execution and delivery of this Second Amendment by
Sublandlord and Subtenant, this Second Amendment is expressly conditioned upon
the (i) full execution and delivery of a sublease amendment by Sublandlord and
Nodality, Inc., a Delaware corporation (“Nodality”) amending the amount of
subleased space to exclude the Expansion Space and (ii) the Master Landlord’s
prior written consent to such amendment on a form to be provided by Master
Landlord that is reasonably acceptable to Sublandlord and Nodality (together,
the “Condition Precedent”). Sublandlord shall have no liability whatsoever to
Subtenant relating to or arising from Sublandlord’s inability or failure to
cause all or any portion of the Condition Precedent to be satisfied. The
Sublease shall remain unmodified and in full force and effect until such time as
the Condition Precedent is satisfied.
c.    This Second Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.
d.    This Second Amendment is binding upon and shall inure to the benefit of
the parties hereto, their respective agents, employees, representatives,
officers, directors, divisions, subsidiaries, affiliates, assigns, heirs,
successors in interest and shareholders.
e.    This Second Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The

 
2








--------------------------------------------------------------------------------




signature page of any counterpart may be detached therefrom without impairing
the legal effect of the signature(s) thereon provided such signature page is
attached to any other counterpart identical thereto except having additional
signature pages executed by other parties to this Second Amendment attached
thereto.
f.    Except as amended and/or modified by this Second Amendment, the Sublease
is hereby ratified and confirmed and all other terms of the Sublease shall
remain in full force and effect, unaltered and unchanged by this Second
Amendment. In the event of any conflict between the provisions of this Second
Amendment and the provisions of the Sublease, the provisions of this Second
Amendment shall prevail.
[Signatures are on the next page.]





 
3








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the Effective Date.
SUBLANDLORD:
EXELIXIS, INC.,
a Delaware corporation

By: /s/ Deborah Burke    


Name: Deborah Burke    

Title: SVP & CFO    
Date: 7/1/15    


SUBTENANT:
THRESHOLD PHARMACEUTICALS, INC.,
a Delaware corporation

By: /s/ Harold E. Selick, Ph.D    


Name: Harold E. Selick, Ph.D.    

Title: Chief Executive Officer    
Date: 7/1/15    





 
4








--------------------------------------------------------------------------------




EXHIBIT A
MAP OF SUBLEASED PREMISES
[exhibit106_image1.jpg]

 
5








--------------------------------------------------------------------------------




[exhibit106_image2.jpg]

 
6






